     Case 3:18-cv-01189-GPC-LL Document 81 Filed 08/27/20 PageID.1382 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    ELIZABETH CUEVAS, individually and                 Case No.: 18-CV-1189-GPC-LL
      on behalf of all others similarly situated,
12
                                        Plaintiff,       ORDER FOLLOWING
13                                                       MANDATORY SETTLEMENT
      v.                                                 CONFERENCE
14
      CONAM MANAGEMENT
15
      CORPORATION; and Does 1 through 10,
16    inclusive,
17                                    Defendant.
18
19         On August 27, 2020, the Court held a Mandatory Settlement Conference (“MSC”)
20   in the above-captioned matter pursuant to its July 17, 2020 Order. (Doc. No. 79.) Dennis
21   Hyun and Majed Dakak appeared for Plaintiff. Adam KohSweeney appeared for
22   Defendant. The Parties resolved this matter in its entirety.
23         Having consulted with the attorneys for the Parties, and good cause appearing, IT
24   IS HEREBY ORDERED:
25         1. Defendant shall provide a draft settlement agreement to Plaintiff on or before
26             September 11, 2020.
27         2. Plaintiff shall review the settlement agreement Defendant has provided and shall
28             timely submit any changes to Defendant. In the event that a dispute arises

                                                     1
                                                                              18-CV-1189-GPC-LL
     Case 3:18-cv-01189-GPC-LL Document 81 Filed 08/27/20 PageID.1383 Page 2 of 2



 1            regarding the terms of the settlement agreement, the Parties shall meet and confer
 2            and shall promptly notify the Court of any dispute that they are not able to resolve
 3            themselves. The settlement agreement shall be executed on or before October
 4            9, 2020.
 5         3. On or before Friday, November 6, 2020, Plaintiff shall file a Joint Motion for
 6            Preliminary Approval of Settlement and a Motion for Attorneys’ Fees, consistent
 7            with all applicable Civil Local Rules and Judge Curiel’s Civil Chambers Rules.
 8         4. In the event Judge Curiel denies the Joint Motion for Preliminary Approval of
 9            Settlement to any extent, the Court hereby ORDERS the Parties to jointly contact
10            this Court’s Chambers and the Chambers of Magistrate Judge Lopez no later
11            than two (2) business days following the issuance of Judge Curiel’s Order on
12            the Parties’ Joint Motion for Preliminary Approval of Settlement.
13         5. Finally, given the Parties’ resolution of this matter, all outstanding dates and
14            deadlines governing the action, except those outlined immediately above, are
15            hereby VACATED.
16         IT IS SO ORDERED.
17   DATED: August 27, 2020
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                 18-CV-1189-GPC-LL
